DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response the Office action dated on 12/23/2020 the Amendment has been received on 02/22/2021.
          Claim 8 has been amended.
          Claims 9 and 11 have been canceled.
          Claims 1-8, 10 and 12-21 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 7-9, filed on 02/22/2021, with respect to claims 1-21 have been fully considered and are persuasive. The appropriate claims have been amended and/or canceled in order to overcome the rejections of claims 8-14 provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. 
           Claims 1-7 and 15-21 are remaining allowable as it has been indicated in the previous office action.
Allowable Subject Matter

4.         Claims 1-8, 10 and 12-21 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: 
            With respect to claim 1, the most relative prior art, Horiochi (US Patent 6,633,627 B2), teaches a system for performing X-ray computed tomography (CT) imaging, the system comprising (see abstract; Figs. 1 and 3; column 5, line 6-59): 
    PNG
    media_image1.png
    503
    785
    media_image1.png
    Greyscale
an X-ray source (4); a detector (17) for detecting X-ray radiation from the X-ray source (4); a filter grating disposed between the source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, and an absorption grating aligned with the filter grating to selectively block at least a portion of the X-ray radiation, wherein at least one of the absorption grating and the filter grating is configured to move relative to the other during operation of the source (see abstract; Figs. 1 and 3; column 5, line 6-59) 
    PNG
    media_image2.png
    481
    423
    media_image2.png
    Greyscale
but fails to explicitly teach or make obvious that the filter grating comprising a first curvature; and the absorption grating having a second curvature that is concentric with the curvature of the filter grating in relation to the X-ray source as claimed in combination with all of the remaining limitations of the claim.        
           With respect to claim 8, the most relative prior art, Horiochi (US Patent 6,633,627 B2), teaches a system for performing X-ray computed tomography (CT) imaging, the system comprising: an X-ray source (4); a detector (17) for detecting X-ray radiation from the X-ray source; a filter grating disposed between the source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, the filter grating comprising: a set of first filter regions, the first filter regions produce a first X-ray spectrum from the X-ray radiation; a set of second filter regions, the second filter regions produce a second X-ray spectrum from the X-ray radiation, the second X-ray spectrum being different from the first X-ray spectrum; and

a set of absorbing regions comprising an X-ray blocking material; and an absorption grating aligned with the filter grating to selectively block at least a portion of the X-ray radiation; wherein the first and second filter regions are positioned in an alternating fashion in the filter grating and the absorbing regions are positioned between each neighboring first and second filter regions; and wherein at least one of the absorption grating and the filter grating is configured to move relative to the other during operation of the source but fail to teach or make obvious that the filter grating and the absorption grating are each substantially at least a portion of a sphere as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 15, the most relative prior art, Horiochi (US Patent 6,633,627 B2), teaches a system for performing X-ray computed tomography (CT) imaging (see abstract; Figs. 1 and 3; column 5, line 6-59), the system comprising: an X-ray source; a detector for detecting X-ray radiation from the source; a filter grating disposed between the source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra; and an absorption grating aligned with the filter grating to selectively block at least a portion of the X-ray radiation (see abstract; Figs. 1 and 3; column 5, line 6-59) but fails to explicitly teach or make obvious that at least one of the absorption grating and the filter grating is configured to move in substantially only one direction relative to the other during operation of the source as claimed in combination with all of the remaining limitations of the claim. 
            Claims 2-7, 10, 12-14 and 16-21 are currently pending in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
          Becker  et al. (US PAP 2014/0112441 A1; see abstract; Figs. 1 and 2; paragraph 0087) 
    PNG
    media_image3.png
    467
    592
    media_image3.png
    Greyscale
 teach a method for selecting a radiation shaping filter, configured to modify a spatial distribution of at least one of intensity and spectrum of x-rays of an x-ray source of an imaging system, the method comprising: recording anatomical measurement data of an object under examination, from which image data is creatable with the aid of the imaging system; and selecting the radiation shaping filter, automatically, based upon the recorded anatomical measurement data of the object under examination.
            Yahata et al. (US Patent 7,082,189 B2) teaches an X-ray distribution adjusting filter apparatus for supplying a desired X-ray intensity distribution or adjusting the X-ray distribution to a desired profile, the bowtie filter as the X-ray distribution adjusting filter apparatus has a fixed section having a base portion and inclined portions, first and second movable sections

    PNG
    media_image4.png
    463
    621
    media_image4.png
    Greyscale
 configured to be tiltable pivoting on a center point, and first and second deformable sections whose cavities defined by the fixed section, the movable sections and an expansible bellows is to be filled with fluid, wherein the inclined faces of the fixed section and the flat faces of the movable sections are caused to approach or move away from each other by the tilting of the movable sections pivoting on the center point to vary the quantity of the fluid in the cavities of the movable sections, and to vary the sectional shape of the X-ray absorbing portion of the bowtie filter (see abstract; Figs. 1-11).
           Engel (US PAP 2017/0273642 A1) teaches an X-ray imaging system for generating X-ray projections of an object, the X-ray imaging system including an X-ray device having a single X-ray source (110) for forming a plurality of X-ray beams (104), a filter grating (120; 122) positioned within the plurality of X-ray beams and collimator grates (130).

    PNG
    media_image5.png
    500
    506
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    510
    474
    media_image6.png
    Greyscale


       Baturin et al. (US PAP 2014/0185746 A1) teach embodiments of methods and apparatus are disclosed for obtaining a phase-contrast digital radiographic imaging system and methods for same that can include an x-ray source for radiographic imaging; a beam shaping assembly including a collimator and a source grating, an x-ray grating interferometer including a phase grating, and an analyzer grating; and an x-ray detector, where a single arrangement of the beam shaping assembly, the x-ray grating interferometer and a position of the detector is configured to provide spectral information (e.g. at least two images obtained at different relative beam energies)(see abstract). 


    PNG
    media_image7.png
    528
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    556
    596
    media_image8.png
    Greyscale
 

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./  February 27, 2021